Citation Nr: 1127989	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from October 1948 to August 1952.  He died on December [redacted], 2007.  The appellant is the Veteran's widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the appellant also requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in her July 2009 Substantive Appeal (VA Form 9).  However, she failed to report for the hearing scheduled in May 2011.  She has not explained her absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The RO issued a July 2009 Statement of the Case (SOC) denying the issues of an increased disability rating greater than 40 percent for a lumbar spine disability and special monthly compensation based on the need for aid and attendance or housebound status, both for purposes of accrued benefits.  But the appellant did not perfect either appeal by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) for these particular issues.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).  

That is, although the appellant filed a July 2009 Substantive Appeal, she specifically checked a box on that document indicating she was "only" appealing the cause of death issue.  Notably, she did not specify that she was appealing the increased rating or special monthly compensation issues.  Also, she did not check the box for appealing "all of the issues" listed in the SOC.  Under VA regulation, a Substantive Appeal must either indicate that the appeal is being perfected as to "all of the issues" or must "specifically identify the issues appealed."  38 C.F.R. § 20.202.  In fact, the U.S. Court of Appeals for Veterans Claims (Court) recently held that although a statement must be read liberally to determine whether it is a Notice of Disagreement (NOD), by contrast, for a Substantive Appeal, the statutory and regulatory language set forth in 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.202 was not as permissive.  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010).  That is, read together, 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.202 require that a claimant had to respond to an SOC with a Substantive Appeal that "should" set out specific allegations of error of fact or law related to specific items in the SOC.  Id.  In the present case, in her July 2009 Substantive Appeal, the appellant failed to address any allegations of error of fact or law for the increased rating or special monthly compensation issues.  Rather, she indicated she was "only" appealing the cause of death issue.  Moreover, a subsequent April 2011 representative statement and May 2011 Brief did not acknowledge either the increased rating or special monthly compensation issues as being before the Board.  Therefore, these issues are not on appeal before the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2007.  The death certificate lists the immediate causes of death as acute cardiopulmonary due to end stage chronic obstructive pulmonary disease (COPD).  No contributory cause of death was listed, but it was noted that tobacco use contributed to death.  No autopsy was conducted.  

2.  At the time of death, the Veteran had two service-connected disabilities:  residuals of a fracture of the lumbar spine at L1, rated as 40 percent disabling; and residuals of fractures to the left 6, 7, and 8 ribs, rated as 0 percent disabling.  

3.  The VA medical opinion and evidence of record which indicate that the Veteran's service-connected disorders were not a principal or contributory cause of death, outweigh the evidence in support of an etiological relationship.  

4.  There is no probative evidence of a brain trauma disorder or a cervical spine disorder in service or within one year after the Veteran's discharge from service, and no probative evidence of a nexus between these disorders and his period of active service.  

5.  Neither the Veteran nor the appellant made any lay assertions regarding continuity of symptomatology of a brain trauma disorder or a cervical spine disorder since service.  

6.  There is also no probative evidence or lay allegation of any of the causes of the Veteran's death listed on his death certificate during his military service, within one year of service, or for many years thereafter.   


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, an injury or disease incurred in or aggravated by active military service, to include on a presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38
C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals limited compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The RO sent the appellant a VCAA letter in January 2008.  This letter provided some guidance of the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her cause of death claim; (2) informing her about the information and evidence the VA would seek to provide; (3) informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The RO did not, however, provide VCAA notice that an effective date for the award of benefits will be assigned if dependency and indemnity compensation (DIC) benefits are awarded, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since DIC benefits are being denied, no effective date will be assigned on this basis, so not providing additional notice concerning this downstream element of the claim is moot and, therefore, at most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, the Board acknowledges that the January 2008 VCAA notice letter is also not fully compliant with the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that § 5103(a) notice in a cause of death claim must include 1) a statement of the conditions (if any) for which a Veteran was service-connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  The January 2008 letter did not provide a statement of the Veteran's service-connected conditions and only partially satisfied the other Hupp elements as well.  The VCAA notice letter only advised that the appellant should provide medical evidence that will show a reasonable possibility that a condition contributing to the Veteran's death was caused by injury or disease that began during service.  As such, there is a content error here.  

Regardless, the Board is satisfied that the content error did not prejudice the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  That is, the record reflects that the appellant and her representative had actual knowledge of what evidence she would need to submit to substantiate her claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  In this regard, the appellant has submitted a January 2008 personal statement; a June 2008 Notice of Disagreement (NOD); a July 2009 Substantive Appeal with attached statement; an April 2011 representative statement; and a May 2011 Brief.  By way of this evidence, the appellant and her representative are clearly aware of the evidence and information required to substantiate a DIC claim based on a condition service-connected and not yet service-connected.  Specifically, they argue that a cervical spine disability and brain trauma should be service-connected as related to the in-service accident.  The appellant has also submitted a January 2008 private medical opinion explaining why the Veteran's service-connected lumbar spine condition contributed to the Veteran's eventual death due to COPD.  They state that the Veteran was in a debilitated condition in the six months prior to his death because he was bedridden and immobile as the result of pain from his service-connected lumbar spine.  

Furthermore, the Board concludes that a reasonable person in the appellant's position would have known from the information she received what she was required to submit in order to substantiate her claim.  See Mlechick, 503 F.3d at 1344 (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the notice what was needed).  That is, the July 2009 SOC provided the appellant with a summary of the pertinent evidence as to her cause of death claim, a citation to the pertinent laws and regulations governing her cause of death claim, and a summary of the reasons and bases for the RO's decision to deny her cause of death claim.  This SOC provided copies of the pertinent statutes and regulations for establishing both service connection and cause of death.  Overall, the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her DIC claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In short, the Board concludes prejudicial error in the content of VCAA notice has not been established as any error was not outcome determinative.  See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

As to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all VCAA notice in January 2008 prior to the June 2008 rating decision on appeal.  Thus, there is no timing error.   

As to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, VA examinations of the lumbar spine, and private treatment records as identified and authorized by the appellant.  The appellant has provided the RO with written argument and statements, private medical evidence, terminal medical records prior to death, a private medical opinion, and a death certificate.  There was no autopsy report.  In addition, VA has obtained a February 2008 VA medical opinion pertaining to the etiology of his cause of death consistent with the requirement of 38 U.S.C.A. § 5103A(a).  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The February 2008 VA opinion opines with adequate reasons and bases that the Veteran's service-connected lumbar spine did not contribute to his death, and that other nonservice-connected conditions could have contributed to the Veteran's debilitated state.  

Thus, the Board is satisfied that all relevant evidence identified by the Veteran and appellant has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Cause of Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.5(a) (2010); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In such case, the physician must relate the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).  

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  See id.  As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Cause of Death

In this case, the Veteran died on December [redacted], 2007.  The Veteran was 77 years of age.  The death certificate lists the immediate causes of death as acute cardiopulmonary due to end stage COPD.  No contributory cause of death was listed, but it was noted that tobacco use contributed to death.  No autopsy was conducted.  At the time of his death, the Veteran had two service-connected disabilities:  residuals of a fracture of the lumbar spine at L1, rated as 40 percent disabling; and residuals of fractures to the left 6, 7, and 8 ribs, rated as 0 percent disabling.  The combined service-connected disability rating was 40 percent at death.  See 38 C.F.R. § 4.25 (combined ratings table).  

The appellant contends that the Veteran's service-connected lumbar spine and rib disorders were contributing factors in the cause of the Veteran's death.  She especially believes his service-connected lumbar spine disorder was a contributing factor in his death as it caused him to be bedridden for six months, weak, debilitated, and restricted in mobility prior to death.  Even medication did not help his constant lumbar spine pain.  He was restricted to a wheelchair and could not walk prior to his death.  His lumbar spine disorder "worsened" or "aggravated" his COPD, thereby contributing to his primary cause of death.  The Veteran's representative added that side effects of corticosteroids administered for his lumbar spine prior to the Veteran's death may have also contributed to his death.  It was not explained how.  The representative also stated that the Veteran could not perform activities of daily living since 1995 due to his lumbar spine.  The representative further maintains the Veteran also should have been service-connected for brain trauma and a cervical spine disorder.  No specific argument is offered as to how these particular disorders contributed to his death.  See June 2008 NOD; July 2009 VA Form 9 and accompanying statement; April 2011 representative statement; and May 2011 Brief.      

With regard to the service-connected lumbar spine and rib disorders, the most persuasive evidence of record demonstrates these disorders were not a principal or a contributory cause of his death.  38 C.F.R. § 3.312(a).  In addition, the evidence does not sufficiently establish that his service-connected disabilities caused or aggravated his COPD that ultimately led to his death.  See 38 C.F.R. 
§ 3.310.  

In making this determination, the Board acknowledges there is some conflicting evidence, in particular, as to whether the Veteran's service-connected lumbar spine disorder contributed to his death.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

As to the negative evidence, the death certificate does not mention the Veteran's service-connected disabilities as either immediate or contributory causes of his death.  In fact, the box for contributory causes of death was left blank.  

As to the negative evidence, in February 2008, a VA physician opined that the Veteran's service-connected lumbar spine and rib disabilities are less likely than not a contributing factor to the Veterans' demise.  The VA physician thoroughly acknowledged the evidence of record, as well as the January 2008 private medical opinion of Dr. D.L.M., D.O., who opined that the Veteran's "debilitated" state due to his service-connected back condition weakened him and worsened his respiratory status, thus contributing to his death.  However, in contrast, the VA examiner assessed that based on other medical evidence of record nonservice-connected factors could have contributed to the Veteran's "debilitated" state such as atherosclerosis, an old cerebrovascular accident (CVA) with aphasia, diabetes mellitus, and osteoporosis.  It was also noted that the death certificate failed to mention the Veteran's service-connected lumbar spine as a contributing factor.  As discussed in detail below, this factor is important in weighing the evidence, since the death certificate was in fact certified by Dr. D.L.M. himself.      

As to the negative evidence, a December 2007 terminal private treatment report from Murdock Family Medicine a few days prior to death only assessed end stage COPD, with no mention of the Veteran's service-connected spine.  Moreover, Murdock Family Medicine private treatment records dated from 2004 to 2006 reveal treatment for a variety of significant nonservice-connected conditions to include a 2004 CVA, chronic renal failure, coronary artery disease, osteoporosis, high cholesterol, a stomach disorder, COPD, and Type II diabetes mellitus.  However, notably, in several instances in these records from 2004 to 2006, the Veteran denied back pain, and the lumbar spine was assessed as "normal."  In addition, a private aid and attendance examination received in October 2007 indicates that the Veteran is barely able to stand or walk by that time, and is dependent on the care of others.  Although degenerative disc disease is listed, his complete diagnosis for his disabled status at that time included malnutrition, dehydration, status post CVA in 2004, aphasia, weakness, muscle atrophy, osteoporosis, hypertension, and diabetes mellitus, which are all nonservice-connected conditions.  

As to the favorable evidence, in a January 2008 private medical opinion, Dr. D.L.M. opined that although the Veteran died of end stage COPD, his service-connected back pain and disability contributed to his demise because he was bedridden and unable to exercise the last six months of his life.  His debilitated state from his lumbar spine condition weakened him further and worsened his respiratory status, thereby contributing to his death.  

As to the favorable evidence, several months prior to death, an August 2007 private history and physical from Dr. L.K.V., MD., stated that the Veteran's back pain had become "significantly worse" in the last two months.  Any type of movement increased his pain.  The Veteran was having difficulty managing any tasks during the day due to severe back pain.  The Veteran was wheelchair bound during the examination.  He was provided steroid injections that did not help his pain in September 2007.  The Veteran continued to receive private treatment for his lumbar spine through November 2007.  VA treatment records and examinations from the 1990s and 2000s also reveal treatment and symptoms of low back pain with an impact on the Veteran's activities of daily living.  

However, overall, the VA medical opinion of record and evidence which indicate that the Veteran's service connected disorders were not a principal or contributory cause of death, outweigh the evidence in support of an etiological relationship.  As noted above, Dr. D.L.M. in his January 2008 opinion was familiar with the Veteran and treated him prior to his death, which does add to the opinion's value.  But this private opinion does have weaknesses.  Dr. D.L.M. previously failed to mention the Veteran's service-connected lumbar spine as a contributory cause of death when he certified the Veteran's death certificate in December 2007.  This is an inexplicable omission.  It was only when Dr. D.L.M. was "asked to write this letter with permission from his wife [the appellant]" did he provide the favorable January 2008 private nexus opinion.  Common sense provides no reasonable explanation as to why Dr. D.L.M. would fail to list the service-connected lumbar spine disorder as a contributory cause of death on the death certificate, an official document, but then subsequently indicate that it was a contributory cause in a private opinion.  Further, Dr. D.L.M was a treating physician and was familiar with the Veteran's condition in the years prior to his death, so if the Veteran's lumbar spine condition truly contributed to his death, there is no logical reason to omit this in the death certificate.  In addition, the January 2008 private opinion fails to mention the significance of any of the Veteran's numerous and serious nonservice-connected debilitating conditions prior to his death - a 2004 CVA with aphasia, chronic renal failure, coronary artery disease, osteoporosis, high cholesterol, a stomach disorder, COPD, and Type II diabetes mellitus.  In particular, the significance of the post-service 2004 CVA appears to have been conveniently ignored by Dr. D.L.M., the appellant, and her representative throughout the appeal.  

The Board acknowledges the representative's argument in the April 2011 representative statement regarding D.L.M.'s failure to review the claims folder in the present case.  One of the factors for assessing the probative value of a medical opinion is the physician's access to the claims file.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  An opinion that is based on review of the entire record may be more probative than an opinion that is based on reported history. Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But a lack of review of a VA claims file does not render a medical opinion incompetent.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Rather, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  In essence, the Board may not prefer one medical opinion over another solely based on claims file review or the absence thereof; most of the probative value of a medical opinion comes from its reasoning.  Id.  In this regard, the Board emphasizes that in the present decision it has not considered the lack of review of the claims folder by Dr. D.L.M. as a factor in its determination.  Rather, Dr. D.L.M. was familiar with the Veteran, had treated him from 2004 for 2007 for multiple medical conditions, but still ignored the significance of the Veteran's nonservice-connected conditions when rendering his January 2008 medical opinion.     

Additionally, the Court has previously and expressly rejected a "rule that would give the opinions of treating physicians greater weight in evaluating claims made by veterans."  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); see also Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  

The Veteran's representative added that side effects of corticosteroids administered for the Veteran's lumbar spine prior to his death may have also contributed to his death.  See April 2011 representative statement.  It was not explained how.  Furthermore, no medical professional has indicated corticosteroids contributed to the Veteran's death, and his medical records preceding death do not make any such implication.  

The representative also maintains the Veteran also should have been service-connected for brain trauma and a cervical spine disorder.  No specific argument is offered as to how these particular disorders contributed to his death.  The representative stated that brain trauma could have contributed to later cognitive problems, but this argument is baffling because there is no evidence that cognitive problems were a primary or contributory cause of death.  See May 2011 Brief.  The representative also completely fails to mention the significance of the Veteran's post-service 2004 CVA with aphasia.  In any event, STRs are silent as to any complaints, treatment, or diagnosis of a brain trauma disorder or a cervical spine disorder during service.  The Veteran was unconscious for a few hours after his in-service accident in November 1950, but no residual brain disability was ever documented during service or post-service.  In addition, the presumption of in-service incurrence for chronic diseases, in this case cervical spine arthritis, is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Post-service, the evidence as a whole does not establish continuity of symptomatology of brain trauma or a cervical spine disorder since service.  38 C.F.R. § 3.303(b).  The evidence of record reveals that from discharge from service in 1952 until the 1990s there is no record of any lay complaint, let alone treatment, for a cervical spine problem.  There were no specific cervical spine complaints at December 1957 and June 1995 VA examinations.  Neither the Veteran nor the appellant nor her representative has ever specifically alleged continuity of symptomatology since service for any brain or cervical spine disorders.  The Federal Circuit has determined that such a lapse of time of lay complaints or symptoms (decades), is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  In short, the evidence of record fails to reveal any lay complaints or medical treatment for any of these disorders until decades after his discharge from service.  Therefore, service connection for brain trauma or a cervical spine disorder may not be established based on chronicity in service or continuity of symptomatology after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Finally, there is simply no probative evidence of record or a medical opinion that in any way relates any brain trauma or cervical spine disorder to his period of active service.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Finally, with regard to the nonservice-connected actual causes of death of COPD and cardiopulmonary failure, there is no probative evidence of a relationship between these disorders and the Veteran's period of military service.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The appellant-widow never specifically contended, and evidence does not otherwise establish, that the causes of death listed on the death certificate actually began during the Veteran's time in service many years ago.  Thus, service connection is not warranted for the immediate causes of death listed on his death certificate.  

With regard to lay evidence, as noted above, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson, 581 F.3d at 1315-16.  However, the Board finds that the appellant's lay contentions are outweighed by the medical evidence of record that overall fails to demonstrate that the Veteran's service-connected disorders contributed to his death.  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


